DETAILED ACTION
This office action is in response to applicant's communication filed on 02/24/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1 and 11-13 are amended.
Claim 14 is newly added.
Claims 1-14 are now pending in this application.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive.
	
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
With respect to arguments on page 11:
	The Examiner respectfully disagrees with the applicant’s arguments that the Layar reference fails to disclose second circuitry of an operator terminal that is configured to “determine whether particular link... execute a second application to call a first application...  and execute the second application to obtain content...” as recited in amended Claim 1. 
Layar discloses in LayarPlatformOverview, page 1: “...User launches Layar Reality Browser on a supported mobile device. 2. Layar Client will send a request to the Layar Server... The Layar Server validates the getPOIs response and sends it back to the Layar Client... The Layar Client displays the getPOIs response nicely to the User”, LayarGetPOIResponse, page 3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” and LayarActions, page 1: “...The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes... we firstly detect whether the user has the corresponding app installed... On iPhone, the action will be shown all the time...”. Here, Layar teaches second circuitry of operator terminal (Layar Reality Browser on mobile device is understood to utilize circuitry within device) determining if received response (POI Response) includes predetermined commands designating specific operation (actions),  second application (Layar Reality Browser)’s capability to call first application (call, sms, email apps) when received response includes predetermined commands (actions, such as tel:, sms:) designating specific operations (invoking an URI with “http://” calls browser, “mailto:” calls email applications etc.), and second application (Layar Reality Browser) displays content from URL/response (layer defined by uri, shown in Example) when received response does not include predetermined commands (actions), and displays command-specific content/interface if received response includes predetermined commands. 
	As such, the rejection of the claim is maintained.

With respect to the new claim 14 and amendments to claim 13,
	Layar teaches displaying, selecting user-selectable icons and determining if link corresponding to selection includes command designating operation (see LayarPlatformOverview, page 1: “...1. A User launches Layar Reality Browser on a supported mobile device... 4. A list of retrieved layers will be sent by the Layar Server and displayed on the Layar Client. 5. The User launches a layer from this list. 6. A getPOIs request is sent to the Layar Server... 10. The Layar Client displays the getPOIs response nicely to the User”, LayarGetPOIResponse, page 3: “actions... defines actions on entire layer level... On layar client, an extra "Layer Actions" button will be shown if actions are defined. The action format is the same as for POI actions,...” and LayarActions, page 1: “...For Geo layers, the actions object can be used on both layer level (root) and POIlevel (hotspots) in the JSON response... we firstly detect whether the user has the corresponding app installed, if not, the action will not be shown. On iPhone, the action will be shown all the time. If the corresponding app is not installed, nothing will happen when clicking on the action...” teach user selecting/clicking on layers and POIs and action(s) displayed within layers and POIs (read on ‘user-selectable icons’), and determining if selected layer/POI includes action (command) corresponding to installed app (read on ‘designating specific operation’))
	Spiegel also teaches user-selectable icons in paras [0161-166] (para [0163]: “...Items Website exposes to user 148 a list of eyes gasses models families...user selects a family he wishes to select a model from to try it using the Augmented Reality Application 142...”). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2011/0255736 A1) in view of Layar (NPL - “Layar Developer Documentation - Sep 2015”, as evidenced by documents: 
“LayarPlatformOverview:https://web.archive.org/web/20150912022558/https://www.layar.com/documentation/browser/layar-platform-overview/”; “LayarGetPOIResponse:https://web.archive.org/web/20150912021954/https://www.layar.com/documentation/browser/api/getpois-response/”; 
“LayarActions:https://web.archive.org/web/20150912040901/https://www.layar.com/documentation/browser/api/getpois-response/actions/”; “LayarAPI:https://web.archive.org/web/20150912022738/https://www.layar.com/documentation/browser/api/getpois-request/”), and Spiegel (US 2013/0063487 A1).
                             
Regarding claim 1, 
Thompson teaches An information processing system comprising: (FIG. 1, para [0007]: “adaptive marketing image recognition in a network comprising a plurality of electronic devices…”)
an operator terminal configured to transmit an image, captured by an image capture device, as a captured image; and (para [0061]: …a user operating a mobile electronic device 150n may photograph a scene 130”; para [0062]: “A captured image 135 of the scene may then be provided to the adaptive marketing and image recognition system 110…”)
an image searching system connected with the operator terminal via a network, (para [0060]: “adaptive marketing image recognition system 110”)
wherein the image searching system includes 
a first memory to store a registration image of a registration object and attachment information associated with the registration image; and (para [0035]: “There may be one or a plurality of data stores 210a-210g in communication with the image preprocessor 220, image recognizer 230, response compiler 240…”; para [0041]: “…The target images and/or target image characteristics may be provided by one or more commercial entities and maintained in data stores 210b-210c”; “data stores” is read on ‘first memory’)
first circuitry configured to (para [0035]: “image preprocessor 220, an image recognizer 230, a response compiler 240”)
receive the captured image from the operator terminal; (para [0063]: “the adaptive marketing and image recognition system 110 may be configured to receive the captured image 135…”; Also see paras [0037-38])
search the attachment information associated with the registration image of the registration object based on an image of an object detected in the captured image; and (para [0063]: “…process the image to recognize at least one marketing image (for example, trademark 142, advertisement 140) contained within the image 135 and identify a commercial entity associated with the at least one recognized marketing image... After system 110 identifies a match between a recognized marketing image and a commercial entity, the image recognition system can prepare and/or select a relevant marketing response to return to the user who provided the image 135…”; para [0064]: “relevant marketing response can include… a URL link or electronic address to a web-based store of marketing information” is read on ‘attachment information’; Also see paras [0040-41])
transmit the attachment information to the operator terminal, and (para [0064]: “The adaptive marketing and image recognition system 110 may retrieve from a data store 210d, 210e, responsive to the at least one recognized marketing image, information for at least one relevant marketing response to return to the photographer who provided the image 135…”; para [0073]: “Method 400 may further comprise returning 430 a first marketing response to the origination address/photographer of the received digital photograph…; Also see para [0043]) 
wherein the operator terminal includes second circuitry configured to acquire the captured image captured by the image capture device; (para [0061]: “…a user operating a mobile electronic device 150n may photograph a scene 130”)
transmit the acquired captured image to the image searching system; (para [0062]: “A captured image 135 of the scene may then be provided to the adaptive marketing and image recognition system 110…”)
receive the attachment information from the image searching system as a response to transmitting the captured image to the image searching system; (para [0064]: “The adaptive marketing and image recognition system 110 may retrieve from a data store 210d, 210e, responsive to the at least one recognized marketing image, information for at least one relevant marketing response to return to the photographer who provided the image 135…  relevant marketing response can include… a URL link or electronic address to a web-based store of marketing information”;” and para [0073]: “Method 400 may further comprise returning 430 a first marketing response to the origination address/photographer of the received digital photograph…” teach operator terminal (“origination address/...”) being configured to receive attachment information (“relevant marketing response/ URL link” from “image recognition system” as response to transmitting captured image”)

While Thompson teaches received attachment information includes link information/URL (para [0064]: “relevant marketing response can include… a URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information”), it does not explicitly teach ...determine whether particular link information included in the received attachment information is designated and includes a predetermined command designating a specific operation; execute a second application to call a first application, in response to determining that the particular link information included in the received attachment information includes the predetermined command designating the specific operation, the first application acquiring a specific content from a storage location on the network in accordance with the received attachment information and performing the specific operation using the specific content acquired from the storage location on the network; and execute the second application to obtain content in accordance with a link destination included in the received attachment information, in response to determining that the particular link information included in the received attachment information does not include the predetermined command.

Layar teaches ... wherein the operator terminal includes second circuitry configured to...determine whether particular link information included in the received attachment information is designated and includes a predetermined command designating a specific operation; (LayarPlatformOverview, page 1: “...User launches Layar Reality Browser on a supported mobile device. 2. Layar Client will send a request to the Layar Server... The Layar Server validates the getPOIs response and sends it back to the Layar Client...”, LayarGetPOIResponse, page 3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” and LayarActions, page 1: “...The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes... we firstly detect whether the user has the corresponding app installed...” teach determining if received response includes predetermined commands (actions) designating specific Layar Reality Browser on mobile device is understood to utilize circuitry within device)
execute a second application to call a first application, in response to determining that the particular link information included in the received attachment information includes the predetermined command designating the specific operation,... and(LayarGetPOIResponse, page 3: “actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” and LayarActions, page 1: “...The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes... we firstly detect whether the user has the corresponding app installed... On iPhone, the action will be shown all the time...” teach second application (Layar Reality Browser)’s capability to call first application (call, sms, email apps) if received response includes predetermined commands (actions, such as tel:, sms:) designating specific operations (call, message etc.). It is known in the field that invoking an URI with “http://” calls a browser application, “mailto:” calls an email application etc.)
execute the second application to obtain content in accordance with a link destination included in the received attachment information, in response to determining that the particular link information included in the received attachment information does not include the predetermined command (LayarPlatformOverview, page 1: “...The Layar Server validates the getPOIs response and sends it back to the Layar Client... The Layar Client displays the getPOIs response nicely to the User” and LayarGetPOIResponse, page 3: actions...This enables actions on the entire layer level. On layar client, an extra "Layer Actions" button will be shown if actions are defined...” teach that the second application (Layar Reality Browser) simply obtains/displays content from URL within response (layer defined by uri, shown in Example) if received response does not include predetermined commands (actions), and displays command-specific content/interface if received response includes predetermined commands. Also see LayarActions, page 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Layar and enable Thompson to determine if received response includes predetermined commands, and call application corresponding to predetermined command or obtain content using link within response based on the determination, as doing so would enable appropriate interfaces (layers/buttons) and actions (LayarGetPOIResponse, page 3 and LayarActions, page 1).

Spiegel teaches ...execute a second application to call a first application,..., the first application acquiring a specific content from a storage location on the network in accordance with the received attachment information and performing the specific operation using the specific content acquired from the storage location on the network; (paras [0161-165]: “...User 148 having a PC 140 serving as User Platform 140 browses using Microsoft corp. Internet ExplorerTM browser to the Items Website 130 website of an online shop selling eyeglasses… Inside that site he selects to experience the eyeglasses over his video image...” and “...Augmented Reality Application 142 creates a representative rendered image for each of the eyeglasses belonging to the fetched family...and showing them on a scrolled strip at the side of the Augmented Reality Application 142 Active-X window…” teaches that operator terminal (“User Platform”) acquires specific content (“eyeglasses”) from storage (“Items Website”); “Augmented Reality Application 142 ” read on ‘first application’; “browser” read on ‘second application’; Also see paras [0119-121, 0168]; Further, see para [0258]: “User 2 Platform captures the desired objet image, Augmented Reality Application 1243 identify it with the help of relevant templates and send the result to Items Website 130, that finds the model of the exact object or a similar one, and instruct Augmented Reality Application 142 at User 1 Platform 140 to use it as the model of selected object and augment it at the target place over the target environment as seen by Camera 146 of User 1 Platform, showing the result to User 148 over Display 144.”; “...instruct Augmented Reality Application 142 at User 1 Platform 140 to use it as the model...” read on ‘...received attachment information includes...predetermined command’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to acquire relevant content over the network by executing first application and second application to perform specific operations, as doing so would enable Augmented Reality platform for applications such as online retails and automated assignment of augmented objects relevant for image/video captured by user (Spiegel, paras [0007, 17-19]).
 
Regarding claim 2,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
While Thompson teaches uniform resource identifier (URI) included in the received attachment information (para [0064]), it does not explicitly teach The information processing system of claim 1, wherein the second circuitry is further configured to execute the first application to acquire the specific content in accordance with a specific uniform resource identifier (URI) included in the received attachment information, and the second circuitry is further configured to control an imaging process using the acquired specific content to generate a synthesized image based on the acquired specific content and the captured image 

Spiegel further teaches The information processing system of claim 1, wherein the second circuitry is further configured to execute the first application to acquire the specific content in accordance with a specific uniform resource identifier (URI) included in the received attachment information, and (para [0163-164]: “…The Application Active-X window is shown over the Items Website window… Items Website 130 fetches, using Augmented Reality Application API 132, the models of the eyeglasses belonging to the selected family from the Items Vectored Models Database 122 of Augmented Reality Application Platform 120, and transfer them to User Platform 140…”)
the second circuitry is further configured to control an imaging process using the acquired specific content to generate a synthesized image based on the acquired specific content and the captured image (paras [0164-165]: Augmented Reality Application 142 creates a representative rendered image for each of the eyeglasses ...The video image of the target environment, i.e. the user's face and it surroundings, is obtained using Camera 146 of User Platform 140 and is shown to the user over Display 144. Target Locator 310 creates two elliptical circles representing the user's eyes, paints them using AOI Rendered 340 and superposes them over the target environment video image using Composer 350”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to generate a synthesized image based on the acquired specific content and the captured image, as doing so would enable viewing the augmented item over its target environment (Spiegel, para [0150]).

Regarding claim 3,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson further teaches The information processing system of claim 2, wherein the second circuitry is further configured to store the synthesized image in a second memory disposed in the operator terminal, and transmit the synthesized image to at least one social networking service (SNS), selected from one or more social networking services (SNSs) accessible from the operator terminal (para [0065]: “The image recognition system may also post the image 135, along with a link to the relevant marketing response, on the user's social networking page…”; Also see paras [0027, 30] and Spiegel, para [0266])

Regarding claim 4,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson as modified by Spiegel further teaches The information processing system of claim 2, wherein the second circuitry is further configured to execute the second application to acquire the specific URI from the link destination included in the attachment information (Thompson, para [0064]: “URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information” is read on ‘specific URI from a link destination included in the attachment information’; Spiegel, paras [0161-163]: “User 148 having a PC 140 serving as User Platform 140 browses …to the Items Website 130 website of an online shop selling eyeglasses… Stage 3: The Application Active-X window is shown over the Items Website window. Items Website exposes to user 148 a list of eyes gasses models families” teaches that the second application (“browser”) is executed to acquire resource (“models of the eyeglasses”) from a link destination (“Items Website”)).

Regarding claim 5,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 4 above. 
Thompson does not explicitly teach The information processing system of claim 4, further comprising a web site to perform a redirect to the specific URI including the predetermined command, wherein the second circuitry is further configured to execute the second application to acquire the specific URI including the predetermined command from the link destination via the web site
However, Spiegel and Layar further teach further comprising a web site to perform a redirect to the specific URI including the predetermined command, wherein the second circuitry is further configured to execute the second application to acquire the specific URI including the predetermined command from the link destination via the web site (Spiegel, para [0164]: “Stage 4: User Platform 140 informs the user's selection to Items Website 130. Items Website 130 fetches, using Augmented Reality Application API 132, the models of the eyeglasses belonging to the selected family from the Items Vectored Models Database 122 of Augmented Reality Application Platform 120, and transfer them to User Platform 140…” teaches second application (“browser”) executed to acquire specific resources (“models of the eyeglasses”) from the link destination via a website; Further, LayarActions, page 1: “...The possible URIs are "... "http://", "https://",...” teaches executing second application (Layar Reality Browser) based on specified predetermined commands (actions). It is known in the field that an URI with “http://” scheme refers to a website and invoking an URI with “http://” calls a browser application)
Thompson to incorporate the teachings of Spiegel and enable Thompson to execute the second application to acquire resources corresponding to the selected URI from a website hosting the resources, as doing so would serve as an application front end to the user using the operator terminal (Spiegel, para [0117]). 

Regarding claim 6,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson as modified by Spiegel further teaches The information processing system of claim 2, wherein the second circuitry is further configured to execute the second application to acquire the specific URI included in the attachment information (Thompson, para [0064]: “relevant marketing response… a URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information” is read on ‘attachment information’; Spiegel, paras [0161-164]: “User 148 having a PC 140 serving as User Platform 140 browses using …browser to the Items Website 130 website of an online shop selling eyeglasses… User Platform 140 informs the user's selection to Items Website 130. Items Website 130 fetches, using Augmented Reality Application API 132, the models of the eyeglasses belonging to the selected family from the Items Vectored Models Database 122 of Augmented Reality Application Platform 120, and transfer them to User Platform 140…”).

Regarding claim 7,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
However, Thompson as modified by Layar and Spiegel does not teach The information processing system of claim 2, wherein when the received attachment information includes an identifier designating a specific language, the second circuitry is further configured to execute information of the specific language in the acquired specific URI to apply the specific language for the operator terminal.
Layar teaches wherein when the received attachment information includes an identifier designating a specific language, the second circuitry is further configured to execute information of the specific language in the acquired specific URI to apply the specific language for the operator terminal (LayarAPI, page 1: “The API endpoint URL of the POI service provider” read on ‘attachment information’, LayarAPI, page 2: “lang - string - The language used on the layar client… Example: lang=EN” and LayarActions, page 2: “...params...  list parameters can be added to the request.... Possible values: lat, lon, alt, lang...” teaches option to include identifier designating a specific language in the URL/URI within POI request/response)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Thompson, Layar and Spiegel to incorporate the above teachings of Layar, and Thompson to support a system where the URL (‘attachment information’) includes a parameter to set language information, as doing so would enable the operator terminal to receive resources in a suitable or preferred language.

Regarding claim 8,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson and Layar further teach The information processing system of claim 2, wherein the predetermined command is included as a scheme of the specific URI (Thompson, para [0064]: “relevant marketing response… a URL link or electronic address to a web-based purchasing site, a URL link or electronic address to a web-based store of marketing information” and LayarActions, page 1: “The possible URIs are "tel:", "sms:","data:text/" "mailto:", "http://", "https://", "layar://", "layarshare://" and custom app schemes...” teach predetermined command included as scheme of specific URI). 

Regarding claim 9,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 2 above. 
Thompson does not teach The information processing system of claim 2, wherein the second circuitry is further configured to execute one or more programs distributed by the image searching system to execute the first application and the second application at the operator terminal, and the specific URI is provided from a client system managed by a client of the image searching system

However, Spiegel further teaches wherein the second circuitry is further configured to execute one or more programs distributed by the image searching system to execute the first application and the second application at the operator terminal, and (paras [0162-163]: “…the user…is asked to approve downloading and installing to the browser the Active-X plug-in of Augmented Reality Application. Upon approval the Active-X is downloaded from Items Website 130 and installed on the users web browser… The Application Active-X window is shown over the Items Website window” teaches a program (“Active-X plug-in”) distributed by the image searching system (“Items Website 130”) enables first application (“Augmented Reality Application 142”) and second application (“browser”) to display content on the operator terminal; Also see para [0118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to execute programs distributed by the image searching system in order to enable applications at the operator terminal, as doing so would allow browsing image results through the custom interface enabled by the program (Spiegel, paras [0163-164]).

Spiegel further teaches the specific URI is provided from a client system managed by a client of the image searching system (Spiegel, para [0115]: “The Augmented Reality Application Platform 120 optionally supports multiple Item Providers 100. The Items Images supported by the Items Providers has also suitable metadata... Some elements of the Metadata are optionally alternatively be assigned by the Augmented Reality Application Platform 120 itself, such as assigning the ID of the Items Providers based on his URL found while communicating him”, “Item Provider” is read on ‘client’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to enable clients of the image searching system to provide specific URLs for available images, as doing so would allow preserving references between images supported by different clients (Spiegel, para [0115]).

Regarding claim 10,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Spiegel further teaches The information processing system of claim 1, wherein the second circuitry is further configured to allow calling of the first application from the second application while not allowing the calling of the first application from other applications (para [0118]: “The Augmented Reality Application is …an application that run in a browser environment such as Active-X running in Web-sites under Internet Explorer, or a combination of the above such as a Flash module or a Silverlight application running in the browser. In the context of Items Website 130, and a PC-based User Platform 140, there is a preference that Augmented Reality Application 142 runs in a Web Browser” teaches that the first application (“Augmented Reality Application”) could be called only from second application (“Browser”) and no other application; Also see paras [0161-163])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to allow calling the first application from the second application while not allowing other applications to call the first application, as doing so would enable access to images provided by the first application exclusively via a custom interface overlaid on the second application (Spiegel, para [0162-163]). 

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 13, 
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Spiegel further teaches The information processing system of claim 1, wherein the second circuitry is further configured to display a user interface screen based on the received attachment information, the user interface including user-selectable icons. (paras [0119, 0161-165], para [0163]: “...Items Website exposes to user 148 a list of eyes gasses models families...user selects a family he wishes to select a model from to try it using the Augmented Reality Application 142...” and para [0166]: “…Model Matcher 360 fetched the 2.5D model of the first eyeglasses shown on the top of the strip on the right side of the window, adjust the model, i.e. scaling and positioning it including rotation and depth adjustment, per the tracking coordinates received from Target Locator 310, and renders the 2.5D model into a 2D Image, that is then superposed using Composer 350 over the image of user's face. The user 148 then sees in Display 144 the eyeglasses augmented over his face…” teach user interface screen being displayed based on received info and including user selectable icons)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Spiegel and enable Thompson to display a user interface that includes user selectable icons, based on the response, as doing so would enable the user to select eye-glasses and see them augmented over his face through the user interface (Spiegel, para [0163,166]). 

Regarding claim 14,
Thompson as modified by Layar and Spiegel teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Layar and Spiegel further teach The information processing system of claim 1, wherein the second circuitry is further configured to display user-selectable icons based on link information included in the attachment information; receive selection, by a user, of an icon of the displayed user-selectable icons: and (see Layar, LayarPlatformOverview, page 1: “...1. A User launches Layar Reality Browser on a supported mobile device... 4. A list of retrieved layers will be sent by the Layar Server and displayed on the Layar Client. 5. The User launches a layer from this list. 6. A getPOIs request is sent to the Layar Server... 10. The Layar Client displays the getPOIs response nicely to the User”, LayarGetPOIResponse, page 3: “actions... defines actions on entire layer level... On layar client, an extra "Layer Actions" button will be shown if actions are defined. The action format is the same as for POI actions,...” and LayarActions, page 1: “...For Geo layers, the actions object can be used on both layer level (root) and POIlevel (hotspots) in the JSON response... we firstly detect whether the user has the corresponding app installed, if not, the action will not be shown. On iPhone, the action will be shown all the time. If the corresponding app is not installed, nothing will happen when clicking on the action...” teach user selecting/clicking on action(s) buttons/icons displayed on layers and POIs (read on ‘user-selectable icons’))
determine whether the particular link information corresponding to the selected icon includes the predetermined command designating the specific operation. (see Layar, LayarGetPOIResponse, page 3: “...On layar client, an extra "Layer Actions" button will be shown if actions are defined. The action format is the same as for POI actions,...” and LayarActions, page 1: “...For Geo layers, the actions object can be used on both layer level (root) and POIlevel (hotspots) in the JSON response... we firstly detect whether the user has the corresponding app installed, if not, the action will not be shown. On iPhone, the action will be shown all the time. If the corresponding app is not installed, nothing will happen when clicking on the action...” teach determining if selected layer (or POI) includes an action (command) corresponding to installed app (read on ‘designating specific operation’))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyons (US 2013/0281207 A1) discloses a system and method enabling an augmented reality tracking system and a mobile device to overlay a virtual 3D component over a physical 3D component with which the virtual 3D component interacts.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145